DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determine a first time to send the first data based on the first time period, determine a second time for the second base station to send the second data based on the first time period and the second time period, send an instruction to the second base station to send the second data on the frequency channel at the second time, and send the first data on the frequency channel at the first time using the transmission circuitry” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A system comprising: a first base station comprising: transmission circuitry configured to send first data at a first peak data rate of at least one gigabit per second on 
2.	Regarding claim 8 – A system comprising: a base station comprising: transmission circuitry configured to send first data at a first peak data rate of less than 20 gigabits per second and second data at a second peak data rate of at least 20 gigabits per second on a frequency channel, a base station control unit configured to: determine that the frequency channel is clear of other transmissions, determine size of the first data and size of the second data, determine a first time period to send the first data based on the size of the first data and a second time period to send the second data based on the size of the second data, instruct the transmission circuitry to send the first data in the first time period on the frequency channel, and instruct the transmission circuitry to send the second data in the second time period on the frequency channel.
3.	Regarding claim 17 – A communication device comprising: transmission circuitry configured to send first data at a first peak data rate of less than one gigabit per second and second data at a second peak data rate of at least 20 gigabits per second on a range of frequencies, a control unit configured to: determine size of the first data and size of the second 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2016/0157265 A1) discloses method for calculating and reporting a buffer status and device thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo

/John Pezzlo/
Primary Examiner, Art Unit 2465